Citation Nr: 1726885	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES
				
1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to a rating greater than 20 percent for a right shoulder disability.

3.  Entitlement to a rating greater than 10 percent for arthritis of the knees. 

4.  Entitlement to an initial rating greater than 10 percent for a left hip disability.

5.  Entitlement to an increased initial rating for a lumbar spine disability, rated at 10 percent for functional impairment of the lumbar spine and assigned a separate 10 percent rating for radiculopathy of the left lower extremity from January 10, 2014.  

6.  Entitlement to a rating greater than 10 percent for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was previously before the Board in December 2012, when it was remanded for additional development.  


FINDINGS OF FACT

1.  A right hip disability was not present until many years after service, is not related to service, and is not secondary to a service-connected disability.  

2.  The right shoulder disability does not result in limitation of motion to midway between the side and the shoulder or severe impairment of muscle group IV.  

3.  The knee disabilities have resulted in painful motion in each knee but not flexion to fewer than 45 degrees, limitation of extension, instability, or abnormality in either knee.

4.  The left hip disability does not result in limitation of flexion to 20 degrees or adduction with motion lost beyond 10 degrees.  

5.  The lumbar spine disability does not result in forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, spasm or guarding resulting in abnormal gait or spinal contour; neurological impairment of the right lower extremity, neurological impairment of the left lower extremity prior to January 10, 2014, or worse than mild neurological impairment of the left lower extremity from January 10, 2014.   

5.  The hypertension has been manifested by diastolic pressure predominantly below 110 and systolic pressure consistently below 200. 

6.  The service-connected disabilities are not sufficient to render the Veteran unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § § 1110, 1131 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for a rating greater than 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5201, 4.73, Diagnostic Code 5304 (2016).  

3.  The criteria for a 10 percent rating, but no higher, for the left knee disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003 (2016).  

4.  The criteria for a 10 percent rating, but no higher, for the right knee disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003 (2016).  

5.  The criteria for an initial rating greater than 10 percent for the left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).  

6.  The criteria for an increased initial rating for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, 4.71a Diagnostic Code 5243, § 4.124, Diagnostic Code 8520 (2016).  

7.  The criteria for a rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The record indicates that VA requested records from the Social Security Administration (SSA) and determined there were no SSA disability records.  See September 21, 2016, deferred rating.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  

The Veteran was provided examinations to determine the nature and severity of the lumbar spine, right shoulder, left hip, and bilateral knee disabilities, most recently in 2014.  The 2014 VA examination record notes range of motion for the right hip but not the left shoulder.  Previous treatment records include range of motion findings for the left shoulder, however, and document that the left shoulder has generally normal range of motion, including during flares.  See, e.g., October 2008 and March 2009 non-VA treatment records.  The Board finds the record is an adequate substitute for the range of motion testing during the 2014 VA examination.  

The Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

The Board notes that range of motion testing performed for the spine, knees, and hip requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine, knees, and hip.  Finally, there is no prejudice in relying on the VA examinations for the right shoulder disability because there is no evidence, including history, of limitation of motion while weight-bearing or difference in range of motion with and without weight-bearing.

Regarding the claim for service connection, the Veteran was afforded an appropriate VA examination, and a probative opinion was obtained in 2014 as to whether the right hip arthritis is related to service has been obtained.  The record does not include a probative VA medical opinion addressing whether right hip bursitis is related to service.  However, the Board finds a remand for an opinion is not required.  As discussed below, the Board finds there is no probative evidence of in-service right hip injury and no competent and probative evidence of a link between service or a service-connected disability and the right hip bursitis.  Therefore, VA is not obliged to obtain an opinion.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Service Connection

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. §  3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. §  3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Analysis

Service treatment and examination records reveal no complaint or abnormal finding pertaining to the right hip.  Service examination records, including the February 1993 separation examination record, do reveal findings of lower extremity abnormality, but the records clarify that the abnormality related to the knees and left hip.  

June 2005 medical records, both VA and non-VA, reveal the Veteran's history of right hip pain since early June 2005.  See, e.g., June 13, 2005, Luke AFB treatment record (10 day history of symptoms); June 23, 2005, VA X-ray report ("several" week history of pain).  A June 2005 VA X-ray report reveals a finding of an exostosis.  A July 2005 treatment record reveals the Veteran's history of a "recent" onset of a sensation of something popping in and out of his posterior right hip.  He added that it began in approximately mid-June 2005.  The diagnosis was right posterior hip pain that was primarily a consequence of mechanical impingement of the extensor mechanism.  A computerized tomography (CT) scan was performed, and a subsequent July 2005 treatment record reveals diagnosis of right hip pain due to exostosis and heterotrophic muscle mass.  An August 2005 private magnetic resonance imaging (MRI) report reveals a history of hip pain for 30 years, worse over the past three months.  A September 2005 X-ray report reveals findings of mild degenerative changes.  

A January 2007 VA examination record reveals the Veteran's history of right hip symptoms that began in the late 1970s during service.  He denied injury.  After examination, the diagnosis was trochanteric bursitis.  The record notes that the X-ray showed minimal incipient degenerative joint disease.  The examiner determined the right hip disability was not secondary because the Veteran reported that it began during service.  The examiner added that the right hip disability was not related to the left hip.  

A January 2014 VA examination record reveals diagnosis of right hip degenerative joint disease.  The record reveals the Veteran's history of right hip pain since approximately 1973 or 1974 after he fell from a height of five feet.  The Veteran reported that he was diagnosed with bruised hip and treated with Motrin and quarters for a short time after the injury.  He reported that he did not seek evaluation for the right hip during service because his left hip bothered him more.  He added that he first sought treatment for his hips in the mid- to late 1990s.  The examiner determined it was less likely than not that the right hip disorder was related to service.  The examiner noted that the service treatment and examination records were negative for hip complaints and that the first finding of minimal degenerative changes were found in 2005.  The examiner explained that the degenerative changes were more likely due to the natural progress of aging.  The examiner also determined that it was less likely than not that the right hip disorder was caused by a service-connected disability.  The examiner explained that there was no clear evidence to suggest that an injury to one's back, knees or opposite hip would have any significant impact on the uninjured hip unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters.  Finally, the examiner determined it was less likely as not that the right hip disorder was aggravated by a service-connected disability because there was no evidence to support aggravation.  The examiner explained that the right hip disability had not been permanently worsened beyond natural progression.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right hip disorder, diagnosed during the period of the claim as bursitis and degenerative joint disease.  Initially, the Board finds the right hip disorder was not present until more than one year after the Veteran's service.  The medical records dated during service reveal no complaint or finding of a right hip disorder, and the initial diagnosis of a right hip abnormality dates in 2005, 12 years after discharge from service.  Additionally, the record includes an opinion from a VA examiner that the currently diagnosed right hip degenerative joint disease was not incurred in service.  There is no medical opinion that a current left hip disorder was present during or within a year of discharge from service.  The Veteran has reported right hip symptoms since service.  Although the Veteran is competent to report his symptomatic history, the Board finds the Veteran's current history of right hip symptoms since service is not credible because it is contradicted by the medical record.  Specifically, the Board finds the Veteran's initial histories that the right hip symptoms began in approximately June 2005 are most probative. 
 
The Board further finds a right hip disorder is not related to service.  A VA examiner has determined that the right hip arthritis is not related to the Veteran's service.  There is no medical evidence of record linking a right hip disorder to service.  The Board notes that the 2014 VA examination record reveals a history of right hip injury during service.  Although the Veteran is competent to report this history, the Board finds it is not credible as it is not consistent with the record, including the history provided at the 2007 VA examination in which the Veteran denied in-service injury.  

Finally, the Board finds the right hip disorder is not secondary to service-connected disability, including any associated altered gait.  The 2014 VA examiner determined that the degenerative joint disease was not caused or aggravated by a service-connected disability but is consistent with the Veteran's age and provided a rationale for that opinion.  There is no medical evidence of a link between a right hip disorder and a service-connected disability, such as a medical opinion or medical study.  

Although the appellant might believe that his right hip disorder is related to service or service-connected low disability, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson  v. Brown, 9 Vet. App. 7 (1996).

Analysis:  Right Shoulder

Motion of the major arm is rated at 20 percent for limitation of motion at shoulder level, 30 percent for motion to midway between side and shoulder-level, and 40 percent for motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

An August 2006 VA examination record reveals the Veteran's history of daily shoulder pain.  He denied prolonged flares but reported exacerbations that could last one to two hours.  He reported that he believed he had "limitation of the motion of reaching up."  The record indicates that the Veteran had a "lifting problem of somewhere between 35 and 50 pounds" and that the Veteran could not repetitive throw without development of more pain.  Examination revealed tenderness but no palpable popping.  Active abduction was to 120 degrees with pain beginning at 110 and passive abduction was to 140 degrees, at which time the pain was not tolerable.  Forward flexion was to 164 degrees, with pain beginning at 150 degrees.  Internal and external rotation were normal and pain-free.  After repetitive motion, there was slight improvement in adduction, to 138 degrees with pain beginning at 130 degrees; otherwise there was no change in range of motion.  The examiner reported that there was no significant loss of motion or function due to weakness, fatigability, or lack of endurance.  

An April 2008 VA examination record reveals the Veteran's history of pain, weakness, stiffness, fatigue, and lack of endurance.  He denied instability and locking.  He reported flares of 8/10 pain that lasted up to two hours after lifting or raising the shoulder to full range of motion.  The Veteran reported that the flares were relieved by rest, ice, ibuprofen, and limitation of function of 50 percent.  Examination revealed no deformity.  Repeated range of motion testing revealed flexion to 108 degrees with tight, deep pain but no fatigue, weakness, or lack of endurance; abduction to 84 degrees with a deep aching pain but no fatigue, weakness, or lack of endurance; and internal and external rotation to 90 degrees.  

A March 2009 private treatment record indicates that the right shoulder was tender on range of motion.  An October 2009 treatment record reports that the right shoulder had tenderness.  A December 2009 treatment record reports that the right shoulder had no crepitus, swelling, deformity, or tenderness.  

April, September, and November 2011 treatment records reveal findings of no crepitus, swelling, or deformity.  The September and November 2011 treatment records report tenderness (impingement) of the right glenohumeral joint.  

December 2012 and January, March, and July 2013 treatment records report that the right shoulder had crepitus, tenderness, bony enlargement of the acromion, and decreased range of motion.  The March 2013 treatment record also reports that MRI showed rotator cuff tears.  

A January 2014 VA examination record reveals the Veteran's history of right shoulder pain "day and night."  The Veteran denied flares.  Range of motion testing revealed flexion to 140 degrees with pain from 125 degrees, abduction to 110 degrees with pain from 90 degrees, and internal and external rotation to 90 degrees without objective evidence of pain.  There was no change in range of motion after repetition.  There was no guarding, and motor strength was full.  A Hawkins' impingement test was positive on the right, but other tests were negative for rotator cuff condition.  There was no history of recurrent dislocation or mechanical symptoms, and there was no acromioclavicular joint or sternoclavicular joint condition.  The examiner determined the right shoulder disability did not affect the Veteran's ability to work.  The examiner reported that the Veteran was capable of performing sedentary work or light work and would benefit from a position that would limit overhead work or reaching or repetitive lifting with the right shoulder.  The examiner added that although the Veteran was noted to have osteoarthritis, it was not due to the service-connected tendonitis but was more likely due to aging.  

An April 2014 treatment record reports that the right shoulder had tenderness/ impingement, bony enlargement to lateral portion of acromion, and decreased range of motion.  October and December 2014 and March and September 2015 treatment records indicate that the right glenohumeral joint had crepitus, tenderness/ impingement, bony enlargement to lateral portion of acromion, and decreased range of motion.  

After review of the evidence, the Board finds a rating greater than 20 percent is not warranted at any point during the period of the claim because the evidence does not suggest motion limited to 45 degrees, or midway between side and shoulder-level.  Although the record indicates that the Veteran has pain with motion and a history of flares with limitation of function in 2006 and 2008, range of motion testing consistently reveals motion beyond 45 degrees, even after repetition.  The Board has considered the DeLuca factors.  However, the Veteran has already been compensated for the reported pain on use, and the Board finds the functional loss does not approximate the limitation of motion required for a higher rating for the right shoulder.  

The Board notes that the Veteran was noted to have 84 degrees of abduction during the 2008 examination and that he reported relief of flares by limitation of function by 50 percent at that time.  This is the only time the Veteran's abduction is noted to be so limited, however, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  Furthermore, the Board notes that the Veteran did not report that the flares resulted in a 50 percent limitation in 2008; the Board finds there is a distinction between the Veteran's history and the limitation contemplated by a higher rating.  In sum, the Board finds the impairment associated with the right shoulder disability does not approximate the disability picture contemplated by the higher rating at any time during the period of the claim.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating under 38 U.S.C.A. § 4.71a but finds no basis for such a rating.  In this regard, the Board notes that there is no evidence of associated impairment of the humerus, clavicle, or scapula or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  The Board has considered the application of the rating criteria for muscle impairment under 38 C.F.R. § 4.73, Diagnostic Code 5304 based on the evidence of rotator cuff injury.  Diagnostic Code 5304 rates impairment of shoulder function due to injury to muscle group IV, which includes the muscles associated with the "rotator cuff."  Under Diagnostic Code 5304, a 30 percent rating is warranted for severe disability of the dominant side.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  After consideration of the evidence, the Board finds a higher rating is not warranted because the Veteran has not exhibited a severe muscle injury.  Notably, examination has consistently revealed normal motor strength in the right upper extremity.  The Board further finds a separate evaluation is not appropriate under Diagnostic Code 5304 because it would result in pyramiding in violation of 38 C.F.R. § 4.14 because the "sign and symptom" of the rotator cuff injury, notably pain with motion, is contemplated in the currently assigned rating under Diagnostic Code 5201.  For these reasons, the Board concludes a separate rating or rating greater than 20 percent for the left shoulder disability is not warranted.

Analysis:  Lumbar Spine

Disabilities of the thoracolumbar spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Formula provides for a separate rating for any associated objective neurologic impairment.  

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes having a longer duration during the 12 months period.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

A June 2005 treatment record indicates that the Veteran had muscle spasm, intact sensation and normal strength in the lower extremities, and normal gait and station.  
A July 2005 treatment record reports that the Veteran had forward flexion possible with the fingertips to the dorsum of the feet with "only minimal" low back pain and that the Veteran recovered to full erect position without pain.  The Veteran had extension from 0 to 20 degrees with mild pain.  Right side bend was "quite limited" due to right hip pain.  Left side bend was full and without pain.  The Veteran was neurovascularly intact, and deep tendon reflexes were 1/4 at the knee and ankles.  A September 2005 treatment record reveals findings of intact motor strength and sensation in the lower extremities and 1/4 deep tendon reflexes throughout.  

An August 2006 VA examination record indicates that the Veteran had normal gait and stance.  

A January 2007 VA examination record reveals the Veteran's of low back pain that radiated to the right buttock and thigh down to the knee that was associated with numbness.  He denied incapacitating episodes or flares.  He reported that he could walk a maximum of half a block and sit a maximum of 45 minutes.  Examination revealed tenderness without spasm.  Deep tendon reflexes were 1-2/4, and motor strength and sensation were normal.  The pelvis was level, and straight leg raise was negative.  Range of motion testing revealed 100 degrees flexion, 20 degrees extension, 20 degrees right lateral flexion, 25 degrees left lateral flexion and 35 degrees rotation bilaterally.  After repetition, the Veteran had increased right lateral flexion to 25 degrees; otherwise there was no change in ranges of motion.  The examiner determined there was "slight plus" functional impairment due to the lumbar spine disability and no weakness, fatigability, or incoordination.  Electromyelogram (EMG) showed no right lumbar spine radiculopathy.  

An October 2007 VA examination record indicates that gait was normal, sensation was intact, motor strength was 5/5, and deep tendon reflexes were 2+.  

A May 2008 EMG report indicates that there was no EMG evidence of lumbosacral radiculopathy.  There was evidence of diabetic sensory neuropathy.  

An April 2008 VA examination record reveals the Veteran's history of pain that radiated into both legs.  He reported flares twice a week that lasted from two to 12 hours.  He reported that the flares were precipitated by bending, lifting, or change of the weather and were associated with "limitation of flexion 100%."  He denied a history of falls.  He reported severe pain in the back after 30 minutes walking.  Examination revealed no deformity or crepitance.  Repeated range of motion testing showed flexion to 70 degrees with pain, extension to 22 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral flexion to 22 degrees with pain, and bilateral rotation to 30 degrees with tightness.  There was no objective evidence of fatigue, weakness, lack of endurance, or incoordination.  There was no spasm, weakness, or tenderness.  There was guarding.  Spinal contour was scoliotic without any change with range and position.  Gait was abnormal because of the hip.  There was no lordosis or kyphosis.  Deep tendon reflexes were 1, and sensation was normal.  There was no incapacitating episode.  

An August 2008 private treatment record indicates that gait and posture were normal, and sensation was intact.  

A March 2009 treatment record reveals the Veteran's history of pain in the lower back, hips, and knees.  The examiner reported that suspicion that "much of [the Veteran's] pain was coming from hip arthritis.  The examiner explained that hip pain can be felt in the buttock region, the thigh, and even into the knee.  October and December 2009 treatment records report findings of pain with right lateral bend but no scoliosis, kyphosis, or decrease in range of motion.  The record adds that strength and reflexes were grossly normal.  

April and September 2011 treatment records reveal findings of pain with right lateral bend.  April, September, and November 2011 treatment records report that there was no scoliosis, kyphosis, or decrease in range of motion and that motor strength and reflex were grossly normal.  July and November 2012 treatment records report that gait, stance, and peripheral nerves were normal.  December 2012 and January and March 2013 treatment records report that there was no tenderness, scoliosis, kyphosis, or decrease in range of motion and that motor strength and reflex were grossly normal.  A July 2013 treatment record reveals that there was increased pain with extension and lateral bend but no decrease in range of motion, scoliosis, or kyphosis.  Strength and reflexes were grossly normal.  A subsequent July 2013 private evaluation record reports that the Veteran had normal muscle bulk and tone, normal gait and station, grossly intact sensation, and 2+ deep tendon reflexes bilaterally.  The thoracolumbar spine had normal curvature, and there was normal extension and negative-straight leg test.  

A January 2014 VA examination record reveals the Veteran's history of increased back pain since the previous examination in 2010.  He reported pain "all the time" that radiated mostly down the left side.  He denied flares that impacted the function of the spine.  Range of motion testing revealed flexion to 90 degrees or greater without objective evidence of pain, extension to 30 degrees or greater without objective evidence of pain, lateral flexion to 25 degrees with pain at 25 degrees bilaterally, and rotation to 25 degrees with pain at 25 degrees bilaterally.  There was no additional limitation in range of motion after repetition.  The examiner determined that there was no pain, weakness, fatigability, or incoordination that would significantly limit functional ability during a flare or with repeated use over a period of time.  There was localized tenderness or pain to palpation.  There was not muscle spasm or guarding.  Motor strength was normal, and there was no atrophy.  Sensation was normal.  The examiner noted that there were diminished patellar deep tendon reflexes and absent Achilles deep tendon reflexes but determined that there were most likely due to diabetic peripheral neuropathy.  The examiner reported that the deep tendon reflexes would be expected to be normal due to the back disability.  The Veteran had mild intermittent radicular pain in the left lower extremity.  The examiner reported that there was involvement of the left sciatic nerve root that was mild.  There was not intervertebral disc syndrome.  The examiner determined the thoracolumbar spine disability did not affect the Veteran's ability to work.  The examiner reported that the Veteran was capable of performing sedentary work or light work and would benefit from a position that would allow him to sit, walk, and stretch as needed.  

April, October, and December 2014 and March and September 2015 treatment records report that the lumbar spine had increased pain with extension and lateral bending but no scoliosis.  Strength and tone were grossly normal.  Reflexes were grossly normal.  The thoracic spine had no decreased range of motion, scoliosis, or kyphosis.  

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any point during the period of the claim for functional impairment.  There is no evidence, to include history, of incapacitating episodes, as defined by VA.  Range of motion testing consistently revealed forward flexion to greater than 60 degrees and combined range of motion to greater than 120 degrees, including after repetition, and although the record includes some findings of guarding and spasm and abnormal gait and spinal contour, the record does not include any findings that the abnormal gait or spinal contour are due to the lumbar spine disability.  
The Board acknowledges the Veteran's history in 2008 of flares that were associated with limitation of flexion 100%.  This is the only time the Veteran reports a history of flares and the only history of even episodic prevention of  function, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  The Board adds that treatment records dated do not corroborate the reported flares that prevent flexion.  The Board finds the objective evidence overwhelmingly indicate that the lumbar spine disability does not warrant a higher rating based on functional impairment, and the Board finds the objective findings and treatment records are more probative than the Veteran's subjective history at the 2008 examination in determining the impairment associated with the lumbar spine disability.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the functional impairment at any time.

The Board has considered whether there is any other schedular basis to assign a separate rating or a rating higher than 10 percent for radiculopathy of the left lower extremity from January 10, 2014.  The Board finds a separate rating is not warranted for the right lower extremity or the left lower extremity prior to January 10, 2014.  Although there are histories of radicular pain, the neurological findings are predominantly normal, with intact sensation and motor strength and symmetric deep tendon reflexes, and EMG indicated that the symptoms were due to diabetic peripheral neuropathy and not the lumbar spine disability.  The Board finds the evidence does not suggest the existence of even slight impairment of the right sciatic nerve or the left sciatic nerve prior to January 10, 2014, as necessary for a separate (compensable) rating.  

A rating higher than 10 percent is not warranted at any time from January 10, 2014, for the left lower extremity.  The record does not suggest that the neurological impairment more nearly approximated the moderate severity required for a higher rating.  The clinical evidence consistently reflects findings of normal strength, intact sensation, and symmetric deep tendon reflexes, and a VA examiner determined the diminished deep tendon reflexes were due to an unrelated condition.  Furthermore, the sciatic nerve impairment was characterized as "mild" during the 2014 VA examination.  Thus, the Board finds the impairment more nearly approximates mild neurological impairment and, a schedular rating higher than 10 percent is not warranted for the left lower extremity at any time from January 10, 2014.
 
Analysis:  Left Hip Disability

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

A January 2007 VA examination record reveals that motor strength was normal.  Range of motion testing revealed flexion to 80 degrees, abduction to 35 degrees, adduction to 10 degrees, external rotation to 50 degrees, and internal rotation to 25 degrees.  There were "some complaints" of pain at the end degrees.  After repetition, the Veteran had increased flexion to 85 degrees and increased abduction to 40 degrees.  The examiner determined there was "slight plus" to moderate functional impairment and no weakness, fatigability, or incoordination.  

An April 2008 VA examination record reveals the Veteran's history of left hip pain, weakness, stiffness, swelling, and fatigue and lack of endurance and denied heat, redness, instability, and locking.  He reported daily flares with pain to 8/10 that last up to 2 hours.  He reported that the flares were "precipitated by changes in weather, sitting for prolonged periods of greater than one hour with additional limitation of function of 50 to 100%."  He denied dislocation or occupational impairment.  Examination revealed no deformity or crepitance.  Repeated range of motion testing revealed flexion to 56 degrees with pain, extension to 0 degrees, adduction to 26 degrees with pain, and abduction to 36 degrees with pain.  There was no fatigue, weakness, or lack of endurance.  

A March 2009 treatment record indicates that the hips were tender with decreased range of motion.  A December 2009 treatment record reports that the left hip had no crepitus, tenderness, or swelling.  

April, September, and November 2011 treatment records reveal findings of no left hip crepitus, tenderness, or swelling.  

A December 2012 private treatment record reveal findings of no left hip crepitus, tenderness, or swelling.  A January 2013 treatment record reveal findings of left trochanteric bursal tenderness without crepitus or swelling.  March and July 2013 private treatment records reveal findings of no left hip crepitus, tenderness, or swelling.  A subsequent July 2013 private evaluation record reports that the Veteran had normal rotation and no pain over the greater trochanteric bursa.  There was normal movement of all extremities.  

A January 2014 VA examination record reveals the Veteran's history of constant left hip pain, worse with prolonged sitting and lying on the left side.  He denied flares.  Range of motion testing revealed flexion to 90 degrees with pain from 90 degrees and extension to greater than 5 degrees without objective evidence of pain.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  Hip internal rotation was to 40 degrees, and external rotation was to 60 degrees, without objective evidence of pain.  There was no change in range of motion after repetition.  Motor strength was normal, and there was no malunion or flail hip joint.  The examiner reported that although the left hip showed mild degenerative changes, the degenerative changes were more likely due to aging and not the service-connected bursitis.  The examiner determined the left hip disability did not affect the Veteran's ability to work.  The examiner reported that the Veteran was capable of performing sedentary work or light work and would benefit from a position that would allow him to sit, walk, and stretch as needed.  

April 2014 and March and September 2015 treatment records indicate that the hip joints had no tenderness.  October and December 2014 treatment record indicates that the left hip joint had trochanteric bursal tenderness.  

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any point during the period of the claim.  The medical evidence of record consistently demonstrates range of motion exceeding that contemplated for a higher rating.  Notably, testing consistently reveals flexion to significantly beyond 20 degrees and abduction to significantly beyond 10 degrees, even after repetition.  

The Board acknowledges the Veteran's history in 2008 of flares that were associated with limitation of function of 50 to 100%."  This is the only time the Veteran reports a history of flares and the only history of even episodic prevention of  function, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  The Board adds that the treatment records do not corroborate the reported flares that prevent motion.  The objective evidence overwhelmingly indicate that the left hip disability does not warrant a higher rating based on functional impairment, and the Board notes that episodic additional limitation of "50 percent" still would not warrant a higher rating.  The Board finds the objective findings and the treatment records are more probative than the Veteran's subjective history at the 2008 examination in determining the impairment associated with the left hip disability.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the left hip disability at any time.

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.

Analysis:  Knee Disabilities 

Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis of two or more major joints that does not result in limitation of motion.  A 20 percent rating is provided for degenerative arthritis of two or more major joints that does not result in limitation of motion but does result in occasional incapacitating episodes.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004). 

A May 2006 treatment record reveals the Veteran's history of worsening bilateral knee pain.  The record reports normal strength and tone were normal and stable joints.  Examination was negative for abnormality.  

An August 2006 VA examination record reveals the Veteran's history of worsening pain.  The Veteran reported that he could not stand longer than 30 minutes before he had to move or sit down.  He also reported that walking caused pain and that he had to rest after approximately one mile.  He reported "great difficulty" squatting and indicated that he was unable to get up from a squat without pulling up on some object.  He believed that he had normal range of motion other than with squatting/weightbearing/bending.  He reported that he was "not certain that he ever really loses range of motion."  He added that the left knee catched but there was no full locking and that the knees do not give way.  Examination revealed normal gait and stance.  The Veteran had pain-free motion from 0 to 129 degrees in the right knee and 0 to 125 degrees in the left knee.  There was no change after repetitive motion.  The examiner reported that there was no significant element of loss of motion or function due to weakness, fatigability, or lack of endurance.  There was no crepitus or instability.  

An April 2008 VA examination record reveals the Veteran's history of bilateral knee pain, weakness, stiffness, swelling, and fatigue and lack of endurance.  He denied heat, redness, instability, and locking.  He reported daily flares of 10/10 pain that were precipitated by climbing stairs or walking more than three blocks.  He reported that the flares were relieved by "rest and ice and additional limitation of function of 100%."  He reported use of a brace and cane.  Examination revealed no deformity or crepitance.  Repeated range of motion testing revealed 140 degrees flexion with pain but no fatigue, weakness, or lack of endurance.  Stability testing was normal, and the Veteran was able to stand on his shoes and toes.  
A March 2009 treatment record reveals that the knees were "slightly" tender on range of motion and that there was crepitus.  An October 2009 treatment record reveals the Veteran's history of painful knees and intermittent falling.  The knees had crepitus but no tenderness, swelling, deformity, or decrease in range of motion.  A December 2009 treatment record reports that the knees had crepitus but no tenderness, swelling, deformity, or decrease in range of motion.  

April, September, and November 2011 treatment records reveal findings of bilateral crepitus without tenderness, swelling, or decrease in range of motion.  December 2012 and January, March, and July 2013 treatment record reveals findings of crepitus and tenderness without swelling, deformity, or decrease in range of motion.  The March 2013 treatment record also reports the Veteran's history that his left knee gave way one time.  

A January 2014 VA examination record reveals the Veteran's history of bilateral knee pain, worse with standing and sitting.  He reported that he fell when his left knee "buckled" six months earlier.  He denied recurrence or treatment for the "buckling."  He denied flares.  Range of motion testing revealed that the right knee had motion from 0 to 130 degrees with pain beginning at 130 degrees and the left knee had motion from 0 to 140 or greater with no objective evidence of pain.  There was no change of range of motion after repetition.  Motor strength was intact, and joint stability was normal.  There was no evidence or history of recurrent subluxation/dislocation.  There was no meniscal condition.  The examiner determined the bilateral knee disability did not affect the Veteran's ability to work.  The examiner reported that the Veteran was capable of performing sedentary work or light work and would benefit from a position that would allow him to sit, walk, and stretch as needed.  

April, October, and December 2014 and March and September 2015 treatment records indicate that the knees had crepitus and tenderness but no decreased range of motion.  

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for each knee disability for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of knee pain with motion, notably bending.  

A rating higher than 10 percent is not warranted for limitation of motion of either knee at any time.  Although the evidence reveals findings of painful motion, the Veteran is consistently able to fully extend without pain and flex to at least 129 degrees in the right knee and 125 degrees in the left knee, including after repetition.  The Board acknowledges the Veteran's history in 2008 of flares that were associated with limitation of function 100%.  This is the only time the Veteran reports a history of flares and the only history of even episodic prevention of  function, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  The Board adds that the treatment records do  not corroborate the reported flares that prevent motion.  The objective evidence overwhelmingly indicate that the knee disabilities do not warrant a higher rating based on functional impairment, and the Board finds the objective findings and the treatment records are more probative than the Veteran's subjective history at the 2008 examination in determining the impairment associated with the knee disabilities.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the either knee disability at any time.

With respect to other potentially applicable Diagnostic Codes, there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or meniscal abnormality.  The Board further finds there is not evidence of even slight instability.  Clinical evaluation consistently reveals normal stability, and there is only one episode of reported buckling.  The Board finds the clinical findings of normal stability are most indicative of the existence of instability due to the knee disabilities, particularly because the Veteran has other conditions affecting the lower extremities.  






Analysis:  Hypertension

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A rating in excess of 10 percent is not warranted because the evidence does not suggest diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The record includes no reported home or medically determined systolic pressure at or above 200 and only one diastolic readings at or above 110, that dated in March 22, 2006.  Medical records otherwise document diastolic pressure below 110, including on the same dates in March 2006.  The Board finds the record documents that diastolic pressure has been predominantly below 110 and systolic pressure has been below 200 for the entire period of the claim.  The Board acknowledges that the record suggests the Veteran's blood pressure is affected by medication and that it might be worse if the effects of medication were not considered.  The use of medication is contemplated in the applicable diagnostic criteria, however.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As such, the Board finds the Diagnostic Code authorizes VA to take into account the ameliorative effects of medication when evaluating the hypertension.

Analysis:  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both lower extremities or affecting a single body system are considered one disability.  38 C.F.R. § 4.16.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record indicates that the Veteran last worked on January 30, 2009.  The evidence does not suggest that the Veteran's former employment was not substantially gainful.  See, e.g., VA form 21-8940.  Thus, the Board finds the only applicable period of unemployment dates from January 30, 2009.

From February 1, 2009, to March 4, 2009, the Veteran had a combined rating of 60 percent, even after consideration of the bilateral factor and the above award of separate 10 percent ratings for the knees.  From March 4, 2009, the Veteran has a combined rating of 70 percent.  After combining the lower extremity disabilities, the Board finds the Veteran meets the schedular percentage as of March 4, 2009.  
 
In addition to the above medical findings, the record includes a July 2010 medical opinion that the Veteran could work with restrictions with walking, standing, kneeling, and squatting due to the service connected hypertension, gout, right shoulder disability, left hip disability, and bilateral knee disability and that the service-connected tinnitus would result in issues with noise level.  It also includes the October 2010 VA examiner's opinions that the service-connected hemorrhoids, status-post Graves Disease, hiatal hernia, and seborrheic dermatitis had no effect on employability and that the Veteran was primarily disabled as a result of degenerative arthritis of the lumbar spine, bilateral hip, and bilateral knee, and the Veteran's January 2014 history that he retired because of a "hostile work environment causing a lot of stress."

Upon consideration of the evidence, the Board finds referral for extraschedular consideration is not warranted based on any period prior to March 4, 2009, and a total disability rating is not warranted based on any period from March 4, 2009.  Although the record suggests functional impairment due to the service-connected disabilities, the evidence does not suggest that the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  There is no medical evidence of unemployability (as distinct from occupational impairment) due to the service-connected disabilities, and Board finds the clinical findings do not suggest unemployability, as defined by VA.  The Board finds the clinical evidence more probative than the Veteran's histories of unemployability due to service-connected disabilities.  Thus, the claim for a TDIU is denied.  
ORDER

Service connection for a right hip disorder is denied.

A rating greater than 20 percent for a right shoulder disability is denied.

The Board having determined that the Veteran's right knee disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left knee disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial rating greater than 10 percent for a left hip disability is denied.

An increased initial rating for a lumbar spine disability, rated at 10 percent for functional impairment of the lumbar spine and assigned a separate 10 percent rating for radiculopathy of the left lower extremity from January 10, 2014, is denied.    
 
A rating greater than 10 percent for hypertension is denied.  

A TDIU is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


